        Case 3:20-cv-01866-IM        Document 18      Filed 11/13/20    Page 1 of 16




Clifford S. Davidson, OSB No. 125378
csdavidson@swlaw.com
SNELL & WILMER L.L.P.
One Centerpointe Drive, Suite 170
Lake Oswego, OR 97035
Telephone: (503) 624-6800
Facsimile: (503) 624-6888

       Special Assistant Attorney General on behalf of
       Defendants Katy Coba, in her Official Capacity as State
       Chief Operating Officer and Director of the Oregon
       Department of Administrative Services; and Oregon
       Department of Administrative Services.

       Additional Counsel of Record Listed on Signature Page.



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

GREAT NORTHERN RESOURCES, INC.,                      Case No. 3:20-cv-01866-IM

              Plaintiff,                             Defendants’

       vs.                                           JOINT MEMORANDUM
                                                     REGARDING WHETHER
KATY COBA, in her Official Capacity as               PLAINTIFF CAN SHOW
State Chief Operating Officer and Director of        IRREPARABLE INJURY
the Oregon Department of Administrative              NECESSARY FOR A PRELIMINARY
Services; OREGON DEPARTMENT OF                       INJUNCTION
ADMINISTRATIVE SERVICES; THE
CONTINGENT; and DOES 1-10,                           Declarations of Ben Sand and Clifford S.
                                                     Davidson filed concurrently.
              Defendants.
                                                     [Pursuant to the Court’s Order of
                                                     November 10, 2020.]




DEFENDANTS’ MEMORANDUM
RE IRREPARABLE INJURY
         Case 3:20-cv-01866-IM         Document 18       Filed 11/13/20      Page 2 of 16




I.     INTRODUCTION

       After unsuccessfully seeking assistance from other government relief programs, Plaintiff

Great Northern Resources, Inc. (“Great Northern”) applied for assistance from The Contingent

for money that was made available through the Oregon Cares Fund for Black Relief and

Resiliency (the “Fund”). The Fund denied Great Northern’s application for reasons other than

race, including that the application sought $100,000 in personnel costs despite having no

employees. (Declaration of Ben Sand Ex. 1.)

       Great Northern now seeks a broad injunction from this Court, prohibiting the use of race-

based criteria in evaluating Fund applications going forward. While Great Northern would have

this Court immediately peer through the “fractured prism” of equal protection jurisprudence,

Adarand Constructors, Inc. v. Slater, 228 F.3d 1147, 1161 (10th Cir. 2000), that can wait. Great

Northern lacks standing to seek the injunctive relief it requests both because Great Northern

itself does not face any future harm and because Great Northern’s purported injury could be

redressed through money. While Great Northern does not face the prospect of any future injury,

Oregon’s Black community certainly does.

       The denial of Great Northern’s application dooms its request for injunctive relief.

Injunctive relief’s sole purpose is to prevent future harm to the party seeking it. United States v.

W. T. Grant Co., 345 U.S. 629, 633 (1953) (citing Swift & Co. v. United States, 276 U.S. 311,

326 (1928)). Great Northern faces no future harm and can only obtain redress of the past asserted

harm of the denial of its application. That asserted harm cannot recur; Great Northern may not

reapply to the Fund because its application was denied. (Sand Decl. ¶¶ 5-7.) As such, there is no

likelihood of future harm and thus no justification for an injunction.

       Moreover, Great Northern’s purported harm is now monetized and could be redressed

through an action for damages, if it were to prevail. Whatever Great Northern’s agenda in

bringing this lawsuit, 1 its claim for an injunction fails because any harm flowing from the denied

1
 The Oregonian has reported that Great Northern’s lawsuit is bankrolled by an advocacy
nonprofit run by Edward Blum. Mike Rogoway, Oregon Logging Company Challenges

Page 1 - DEFENDANTS’ MEMORANDUM
         RE IRREPARABLE INJURY
         Case 3:20-cv-01866-IM         Document 18        Filed 11/13/20     Page 3 of 16




application could be remedied through money damages recovered from the funds The Contingent

will deposit with the Court. 2

       Further, Great Northern cannot show harm through the Fund’s diminution as funds are

disbursed, or through the Fund’s December 30, 2020 deadline, because The Contingent has

offered to deposit $200,000 with the Court until the resolution of this action, which by itself

eliminates the need for injunctive relief.

       Because Great Northern cannot demonstrate that it will suffer irreparable harm, the Court

should deny injunctive relief. (In light of the Court’s order limiting the scope of the briefing,

Defendants do not address the merits of Great Northern’s claims or injunction motion.)
II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A.      Oregon Receives CARES Act Funds from the Federal Government; the State

               Emergency Board Allocates Funds within the State and Creates the Oregon

               Cares Fund for Black Relief and Resiliency.

       On March 27, 2020, the President signed into law the Coronavirus Aid, Relief, and

Economic Security (CARES) Act. 3 The purpose of the CARES Act was to “provide[] fast and

direct economic assistance for American workers, families, and small businesses, and preserve

jobs for our American industries.” (Davidson Ex. 2 (original emphasis).) 4

       In April 2020, Oregon received approximately $1.39 billion through the Coronavirus

Relief Fund (“CRF”) created by Section 5001 of the CARES Act. 5 (Davidson Ex. 3.) Pursuant to

Constitutionality of State Fund to Aid Black Oregonians, The Oregonian (Oct 30, 2020). Blum
reportedly has a history of recruiting plaintiffs to his “anti-egalitarian agenda designed to further
White interests.” Jonathan P. Feingold, SFFA v. Harvard: How Affirmative Action Myths Mask
White Bonus, 107 CALIF. L. REV. 707, 716 & n.45 (2019), available at
https://lawcat.berkeley.edu/record/1129004.
2
  Sovereign immunity precludes a damages claim against the State defendants. See Harlow v.
Fitzgerald, 457 U.S. 800 (1982).
3
  Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020).
4
  Available at https://home.treasury.gov/policy-issues/cares (accessed Nov. 11, 2020).
5
  Codified at 42 U.S.C. § 801. Pursuant to 42 U.S.C. § 801(a), Congress appropriated a total of
$150 billion in CRF funds to States, Tribal governments, and units of local government.


Page 2 – DEFENDANTS’ MEMORANDUM                                                   Snell & Wilmer
                                                                           One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                Lake Oswego, Oregon 97035
                                                                                   503.624.6800
         Case 3:20-cv-01866-IM          Document 18    Filed 11/13/20     Page 4 of 16




Article III, Section 3 of the Oregon Constitution and ORS 291.326, the State Emergency Board

was tasked with allocating a portion of these CRF funds.

       On July 14, 2020, the State Emergency Board allocated over $200 million (less than

15%) of the CRF funds received by the State to assist vulnerable Oregonians and their

businesses. This allocation included:

           •   $25.6 million in emergency assistance to small businesses with under

               25 employees and which did not receive money under the Paycheck

               Protection Program or other provisions of the federal CARES Act;

           •   $50 million to support music, culture and community venues closed

               due to the pandemic;

           •   $30 million to the COVID-19 Leave Fund for workers not qualifying

               for traditional sick leave; and

           •   $35 million to fund $500 Emergency Relief Checks for those waiting

               for unemployment benefits; and

           •   $62 million to the Oregon Cares Fund for Black Relief and Resiliency

               “to provide economic relief to Black individuals and businesses.

               National and state data show that the Black community is one of the

               communities experiencing a disproportionate share of negative

               economic and health effects due to COVID-19.”

(Davidson Ex. 4.) The State Emergency Board created the Oregon Cares Fund after receiving

evidence that, even though COVID-19 was causing disproportionate harm in Black communities

and wiping out many of the gains that Black Oregonians and their businesses made after the

Great Recession, ostensibly race-neutral government aid was not reaching Black Oregonians in

proportion to their suffering. (See, e.g., ECF 1-2.)




Page 3 – DEFENDANTS’ MEMORANDUM                                                Snell & Wilmer
                                                                        One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                             Lake Oswego, Oregon 97035
                                                                                503.624.6800
         Case 3:20-cv-01866-IM          Document 18        Filed 11/13/20       Page 5 of 16




       B.      DAS Grants Funds to Defendant The Contingent, Which Administers the

               Oregon Cares Fund for Black Relief and Resiliency.

       This lawsuit concerns the Emergency Board’s allocation of $62 million (approximately

4.5% of the State’s CRF funds) to defendant Oregon Department of Administrative Services

(“DAS”) for a grant to defendant The Contingent, an Oregon-based non-profit with existing

programs that serve Oregon’s Black community. Pursuant to the Emergency Board’s allocation,

The Contingent is to use the granted CRF funds to establish and administer a program known as

the Oregon Cares Fund for Black Relief and Resiliency (the “Fund”).

       Through the Fund, The Contingent has established a distribution process to grant relief to

Black-owned businesses in Oregon that have been adversely affected by COVID-19. To be

eligible for relief, businesses must at least (1) be based in Oregon, (2) be 51% owned by a person

or people who self-identify as Black, and (3) demonstrate business interruption due to COVID-

19. (Sand Decl. ¶ 2.)
       C.      Great Northern Applies to the Fund and Its Application Is Permanently

               Denied.

       Great Northern is a logging company based in Grant County. (Dkt. 1 ¶ 21.) On October

4, 2020, Great Northern applied to the Fund. (Dkt. 1 ¶ 28.) In its application, Great Northern

indicated that it had no employees but nevertheless sought $100,000 in personnel costs. (Sand

Ex. 1.) It stated that none of its owners identifies as Black. (Dkt. 1 ¶ 30.)

       On November 9, 2020, The Contingent denied Great Northern’s application to the Fund

because Great Northern failed to meet financial requirements unrelated to race. In its denial

correspondence to Great Northern, The Contingent explained:
               “The Contingent has reviewed Great Northern’s application for a
               grant from the Oregon Cares Fund and its application has been
               denied. Great Northern reported $100,000 of projected payroll and
               benefits costs no longer covered by revenues, yet Great Northern
               also reported that it has no employees. In addition, Great Northern
               had no COVID-19 related expenses for things such as PPE,
               cleaning, or hiring. Furthermore, Great Northern does not appear to


Page 4 – DEFENDANTS’ MEMORANDUM                                                    Snell & Wilmer
                                                                            One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                 Lake Oswego, Oregon 97035
                                                                                    503.624.6800
         Case 3:20-cv-01866-IM           Document 18       Filed 11/13/20      Page 6 of 16




               meet the U.S. Treasury Department guidelines for grants.”
(Sand Decl. Ex. 1.) The Contingent was not the only CARES Act funding source to deny Great

Northern’s application; the Small Business Administration and Greater Eastern Oregon

Development Corporation did so as well. (Dkt. 1 ¶¶ 25, 27.)

       Great Northern may not reapply to the Fund now that its application has been denied.

(Sand Decl. ¶¶ 5-7.)

III.   THREATS OF FUTURE HARM AND IRREPARABLE INJURY ARE

       PREREQUISITE TO INJUNCTIVE RELIEF AND ARE ABSENT HERE.

       “[T]he basis for injunctive relief in the federal courts has always been irreparable injury

and the inadequacy of legal remedies.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312

(1982). Thus, courts may grant a preliminary injunction only if the plaintiff shows that there is a

likelihood of irreparable injury absent an injunction. Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008); Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir.

2011). Where, as here, a plaintiff would be made whole through monetary damages, a

preliminary injunction is inappropriate. Los Angeles Mem’l Coliseum v. Nat. Football, 634 F.2d

1198, 1202 (9th Cir. 1980).

       The crux of Great Northern’s complaint is that it applied for and was denied a grant from

the Fund. (Dkt. 1, ¶¶ 28-31.) Had its application as a corporate entity succeeded, the maximum

grant Great Northern would have received would have been $200,000—the amount it alleges as

pandemic-related losses. (Id., ¶ 29.) The value of its failure to secure this grant is, at most,

$200,000. Such a monetary injury is not irreparable and, as described below, The Contingent has

offered to pay that amount into Court.




Page 5 – DEFENDANTS’ MEMORANDUM                                                    Snell & Wilmer
                                                                            One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                 Lake Oswego, Oregon 97035
                                                                                    503.624.6800
         Case 3:20-cv-01866-IM          Document 18       Filed 11/13/20      Page 7 of 16




IV.    GREAT NORTHERN RISKS NO FUTURE INJURY BECAUSE THE

       CONTINGENT HAS OFFERED TO POST SECURITY IN AN AMOUNT EQUAL

       TO THE MAXIMUM AMOUNT GREAT NORTHERN COULD RECEIVE

       FROM THE FUND.

       Commensurate with this brief, The Contingent has filed a motion for leave to deposit

funds with the Court in the amount of $200,000. (Dkt 17.) That amount matches Great

Northern’s alleged pandemic-related losses.

       That deposit would vitiate Great Northern’s ability to show irreparable harm. As the court

noted, “the irreparable injury and need for urgency asserted by Plaintiff in its briefing is that ‘the

program is required to expend all funds before the end of the year.’” (Dkt. 16.) Great Northern

also argues “[a]bsent injunctive relief, the Fund will be depleted” and it “will be denied the

opportunity to compete for relief funds on an equal footing.” Thus, although packaged as a

constitutional harm, Great Northern’s ability to seek injunctive relief depends on a theory of

financial injury. Setting aside the fact that monetary damages are, by definition, not irreparable,

The Contingent’s offer to deposit funds for the amount of pandemic-related losses claimed by

plaintiff covers the entirety of Great Northern’s damages claim, and thus resolves any concern

that funds will not be available should this Court find for Great Northern on the merits of its

Complaint.

       The Contingent will make the deposit using CRF funds allocated to it by the State

Emergency Board. This raises the question of whether the deposited funds will automatically

“expire” or otherwise be subject to recoupment by the United States Department of Treasury

(“Treasury”) if they remain on deposit with the Court after December 30, 2020 (the “CRF

Deadline”). Provided that The Contingent undertakes certain actions by the CRF Deadline as

described below, DAS believes not. The CARES Act requires that costs eligible for

reimbursement with CRF funds be “incurred” by the CRF Deadline—not that the CRF funds be

disbursed by that date. Specifically, the CARES Act requires that CRF funds be used:


Page 6 – DEFENDANTS’ MEMORANDUM                                                   Snell & Wilmer
                                                                           One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                Lake Oswego, Oregon 97035
                                                                                   503.624.6800
         Case 3:20-cv-01866-IM        Document 18          Filed 11/13/20     Page 8 of 16




               “to cover only those costs of the State…that—

               (1) are necessary expenditures incurred due to the public health

               emergency with respect to the Coronavirus Disease 2019 (COVID-

               19);

               (2) were not accounted for in the budget most recently approved as

               of March 27, 2020, for the State…; and

               (3) were incurred during the period that begins on March 1, 2020,

               and ends on December 30, 2020.”

42 U.S.C. § 801(d) (emphasis added). On its face, the CRF Deadline in subsection (3) only sets

the outside date by which a recipient of CRF funds must incur costs otherwise eligible for

reimbursement under subsections (1) and (2). The CARES Act does not impose any further

requirement that CRF funds actually be paid out by the CRF Deadline or any other date.

       Reinforcing this reading of the CARES Act is guidance that Treasury has issued for the

benefit of CRF recipients and subrecipients. The most recent version of Treasury’s CRF

guidance was issued on September 2, 2020 (“Treasury Guidance”), attached to the Davidson

Declaration as Exhibit 5, and provides in relevant part:

               Initial guidance released on April 22, 2020, provided that the cost

               of an expenditure is incurred when the recipient has expended

               funds to cover the cost. Upon further consideration and informed

               by an understanding of State, local, and tribal government

               practices, Treasury is clarifying that for a cost to be considered to

               have been incurred, performance or delivery must occur during the

               covered period [March 1, 2020, to December 30, 2020] but

               payment of funds need not be made during that time (though it is

               generally expected that this will take place within 90 days of a cost

               being incurred). For instance, in the case of a lease of equipment


Page 7 – DEFENDANTS’ MEMORANDUM                                                    Snell & Wilmer
                                                                            One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                 Lake Oswego, Oregon 97035
                                                                                    503.624.6800
         Case 3:20-cv-01866-IM        Document 18        Filed 11/13/20        Page 9 of 16




               or other property, irrespective of when payment occurs, the cost of

               a lease payment shall be considered to have been incurred for the

               period of the lease that is within the covered period but not

               otherwise.

               ****

               This guidance applies in a like manner to costs of subrecipients.

               Thus, a grant or loan, for example, provided by a recipient using

               payments from the Fund must be used by the subrecipient only to

               purchase (or reimburse a purchase of) goods or services for which

               receipt both is needed within the covered period and occurs within

               the covered period.

(Davidson Ex. 5 at 2-3 (emphasis added).)

       Based on the CARES Act and Treasury Guidance cited above, DAS believes that The

Contingent’s deposit will remain available for payment to eligible applicants of the Fund even

after the CRF Deadline—provided that The Contingent (a) identifies eligible Fund applicants

before the CRF Deadline expires and (b) commits to pay the deposit proceeds to those eligible

applicants for those applicants’ pre-CRF Deadline costs 6 if (and only if) the Court rules in favor
of Defendants, or otherwise releases any of the bond proceeds back to The Contingent. If the

Court rules that Great Northern is entitled to receive a grant in any amount from the Fund, then

the Court can disburse so much of the deposit to Great Northern as satisfies a money judgment in

Great Northern’s favor, while disbursing the remainder to The Contingent for payment to the

other eligible Fund applicants identified prior to expiration of the CRF Deadline.

6
  In the case of the Fund, the eligible “costs” being reimbursed are certain of an applicant’s
demonstrated COVID-related business losses incurred during the CRF eligibility period, March
1, 2020, through December 30, 2020. (See Davidson Ex. 5 at 1 (Treasury stating that eligible
expenditures “due to” the public health emergency include those “incurred to respond to second-
order effects of the emergency, such as by providing economic support to those suffering
from…business interruptions due to COVID-19-related business closures.”).)


Page 8 – DEFENDANTS’ MEMORANDUM                                                  Snell & Wilmer
                                                                          One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                               Lake Oswego, Oregon 97035
                                                                                  503.624.6800
         Case 3:20-cv-01866-IM         Document 18        Filed 11/13/20     Page 10 of 16




        Finally, DAS notes that Treasury has ultimate say over whether a recipient or

subrecipient has complied with the requirements of the CRF under the CARES Act. See 42

U.S.C. § 801(f)(1) (“The Inspector General of the Department of Treasury shall conduct

monitoring and oversight of the receipt, disbursement, and use of funds made available under

this section.”); 42 U.S.C. § 801(f)(2) (authorizing Inspector General to recoup CRF funds from

recipients). Because no Treasury Guidance speaks to the precise set of facts before the parties

and Court here, there is a chance that Treasury will take a view different from DAS and conclude

that the deposited funds are ineligible for disbursement after the CRF Deadline. But while the

matter is not free from doubt, DAS believes that the better argument and more likely outcome is

that the deposited funds will remain available for disbursement even after the CRF Deadline and

so long as the conditions described above are met.
V.      EVEN WITHOUT THE OFFER TO DEPOSIT FUNDS, GREAT NORTHERN

        CANNOT SHOW IRREPARABLE INJURY OR LACK OF LEGAL REMEDIES

        A.      Great Northern Lacks Standing to Seek a Preliminary Injunction. Its

                Application to the Fund Was Denied and It Cannot Reapply, So It Cannot

                Demonstrate Likely Future Injury.

        A plaintiff must demonstrate constitutional standing separately for each form of relief

requested. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC) Inc., 528 U.S. 167, 185

(2000). As such, a party seeking injunctive relief must satisfy the threshold requirement of

Article III standing by alleging an actual case or controversy, 7 and must also establish that it is

“likely to suffer future injury.” City of Los Angeles v. Lyons, 461 U.S. 95, 101, 105 (1983). Great

Northern lacks standing to seek injunctive relief because the denial of its application to the Fund

cuts off future injury.


7
 Given the Court’s instructions to limit this memorandum to irreparable harm in the context of a
preliminary injunction, Defendants do not here address any other deficiencies in Great Northern’s
Article III standing to bring this lawsuit.


Page 9 – DEFENDANTS’ MEMORANDUM                                                    Snell & Wilmer
                                                                            One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                 Lake Oswego, Oregon 97035
                                                                                    503.624.6800
        Case 3:20-cv-01866-IM          Document 18       Filed 11/13/20      Page 11 of 16




       The purpose of an injunction is to prevent future violations against the party seeking it.

United States v. W. T. Grant Co., 345 U.S. 629, 633 (1953) (citing Swift & Co. v. United States,

276 U.S. 311, 326 (1928)). An injunction is not available to address a past or completed harm.

United States v. Oregon State Med. Soc., 343 U.S. 326, 333 (1952) (“The sole function of an

action for injunction is to forestall future violations.”); Cutting v. Down E. Orthopedic Assocs.,

P.A., 278 F. Supp. 3d 485, 497 (D. Me. 2017) (holding that “an injunction is intended to forestall

future violations, not to punish past ones”). Thus, “[p]ast wrongs” are “insufficient by

themselves to grant standing” where a party seeks injunctive relief. Davidson v. Kimberly-Clark

Corp., 889 F.3d 956, 967 (9th Cir. 2018). “Where standing is premised entirely on the threat of

repeated injury, a plaintiff must show ‘a sufficient likelihood that he will again be wronged in a

similar way.’” Id. (quoting Lyons, 461 U.S. at 111); see also W. T. Grant Co., 345 U.S. at 633

(holding that the “necessary determination is that there exists some cognizable danger of

recurrent violation”).

       Indeed, “[a]bsent a sufficient likelihood that he will again be wronged in a similar way,”

a party is “no more entitled to an injunction than any other citizen….” Lyons, 461 U.S. at 111;

see also Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1041 (9th Cir. 1999) (plaintiff with

standing to pursue damages does not necessarily have standing to request injunctive or

declaratory relief). Even when it has suffered a specific past injury, a plaintiff seeking an

injunction must show a “real or immediate threat” that the plaintiff itself will suffer it again in

the immediate future. See, e.g., Updike v. Multnomah Cty., 870 F.3d 939, 947-48 (9th Cir. 2017)

(plaintiff lacked standing for injunctive relief where evidence was “insufficient to establish that

any such wrongful behavior is likely to recur against him”); Blair v. Shanahan, 38 F.3d 1514,

1519 (9th Cir. 1994) (plaintiff seeking declaratory or injunctive relief must “establish a personal

stake” in the requested relief).

       Great Northern cannot demonstrate standing to seek a preliminary injunction because it

faces no recurring or future harm. Great Northern has requested a preliminary injunction to “halt


Page 10 – DEFENDANTS’ MEMORANDUM                                                  Snell & Wilmer
                                                                           One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                Lake Oswego, Oregon 97035
                                                                                   503.624.6800
         Case 3:20-cv-01866-IM          Document 18        Filed 11/13/20      Page 12 of 16




the State’s use of race as an essential factor in the grant process” in distributing money from the

Fund. (Dkt. 12-1 at 1; see also Dkt. 1 at 14, ¶ 4.) But Great Northern’s application has already

been denied and it may not apply again. (Sand Decl. ¶¶ 5-7 & Ex. 1.) As such, Great Northern’s

application process has concluded and it cannot establish that it likely will (or even can) suffer

future purported injury in a similar way.

        Further, to the extent Great Northern purports to seek an injunction to direct the Fund’s

distribution of money going forward, it lacks standing to do so because it has no stake in other

future-filed applications—only in its own, which has been denied. See Viceroy Gold Corp. v.

Aubry, 75 F.3d 482, 488 (9th Cir. 1996) (recognizing that “[p]rudential limitations on standing

require that parties assert their own rights rather than rely on the rights or interests of third

parties”).

        Great Northern, which may not submit another application because it already has been

denied, cannot show a sufficient likelihood that it would be harmed in a “similar way.” In other

words, Great Northern lacks standing to seek preliminary injunctive relief because, to the extent

Great Northern suffered any actual harm, it was a past, completed harm that a preliminary

injunction cannot prevent.
        B.      The Court Should Reject Great Northern’s Argument that a Generalized

                Assertion of Constitutional Harm Satisfies the Requirement of Showing a

                Realistic Possibility of Future Injury to Great Northern.

        In order to avoid the principle that quantifiable, monetized harm is not irreparable, Great

Northern contends that the mere assertion of a potential constitutional violation justifies

injunctive relief because constitutional violations are per se irreparable. (Dkt. 12-1 at 14-15.)

Great Northern is mistaken to equate assertion of any constitutional violation with an entitlement

to preliminary injunctive relief.

        To be sure, a movant’s demonstration (through evidence) of ongoing or repeated

deprivation of its constitutional rights “generally” constitutes irreparable injury. Nelson v. NASA,


Page 11 – DEFENDANTS’ MEMORANDUM                                                    Snell & Wilmer
                                                                             One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                  Lake Oswego, Oregon 97035
                                                                                     503.624.6800
        Case 3:20-cv-01866-IM          Document 18        Filed 11/13/20      Page 13 of 16




530 F.3d 865, 882 (9th Cir. 2008); Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012). But

the Court must consider an assertion about the merits (was there a constitutional violation?)

separately from whether there is irreparable injury (is there a likelihood of the asserted

constitutional violation recurring in the future?). The four factors the Court considers on a

motion for preliminary injunction do not “collapse into the [single issue of] merits.” DISH

Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011); see also Stormans, Inc. v. Selecky,

586 F.3d 1109, 1138 (9th Cir. 2009) (“Though ‘[b]y bringing a colorable First Amendment

claim, [the movant] certainly raises the specter of irreparable injury,’ ‘simply raising a serious

[First Amendment] claim is not enough to tip the hardship scales.’” (citing Paramount Land Co.

LP v. California Pistachio Comm’n, 491 F.3d 1003, 1012 (9th Cir. 2007)). As one court has

explained, “plaintiffs must demonstrate some likely irreparable harm in the absence of a

preliminary injunction barring the challenged action, and not simply a constitutional violation.”

Sierra Club v. Trump, 379 F. Supp. 3d 883, 925 (N.D. Cal. 2019), aff’d, 963 F.3d 874 (9th Cir.

2020), cert. granted sub nom., No. 20-138, 2020 WL 6121565 (U.S. Oct. 19, 2020).

       Or, put another way, “irreparable injury is not automatically presumed merely because a

constitutional violation is alleged.” Columbia Sussex Mgmt., LLC v. City of Santa Monica, No.

2:19-CV-09991-ODW (SKx), 2019 U.S. Dist. LEXIS 218226, at *9 (C.D. Cal. Dec. 18, 2019).

A movant still needs to show it is realistic that the movant will actually suffer that purported

injury in the future. See, e.g., Melendres v. Arpaio, 695 F.3d 990, 997 (9th Cir. 2012) (holding

that to have standing to assert a claim for prospective injunctive relief, a plaintiff must

demonstrate “that he is realistically threatened by a repetition of the violation”).

       Indeed, Great Northern’s cited own cases illustrate that requirement well. (See Dkt. 12-1

at 15.) The crux of these cases is that, unlike here, the plaintiffs were at risk for repeated or

continued violations of their constitutional rights. For example, in Melendres, 695 F.3d 990 at

1002, the Ninth Circuit affirmed an order granting a preliminary injunction where Joe Arpaio’s

infamous sheriff’s office detained individuals solely because of their immigration status and


Page 12 – DEFENDANTS’ MEMORANDUM                                                   Snell & Wilmer
                                                                            One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                 Lake Oswego, Oregon 97035
                                                                                    503.624.6800
         Case 3:20-cv-01866-IM          Document 18        Filed 11/13/20       Page 14 of 16




plaintiffs “faced a real possibility that they would again be stopped or detained and subject to

unlawful detention.”

        Similarly, in Hernandez v. Sessions, 872 F.3d 976, 990-91(9th Cir. 2017), the Ninth

Circuit affirmed an order granting a preliminary injunction requiring immigration officers to

consider additional factors where the detained plaintiffs were denied a fair opportunity for

release in violation of the Due Process Clause of the Fifth Amendment. See also Elrod v. Burns,

427 U.S. 347, 373-74 (1976) (employees threatened with discharge for failing to support the

Democratic party); American Trucking Associations, Inc. v. City of Los Angeles, 559 F.3d 1046,

1057-58 (9th Cir. 2009) (irreparable harm where motor carriers faced “Hobson’s choice”:

comply with a likely unconstitutional law or face irreparable business disruption).

        Great Northern also contends that not “competing on equal footing in a contracting

process constitutes irreparable harm standing on its own.” (Dkt. 12-1 at 15.) The cases Great

Northern cites on page 15 of its motion show why a preliminary injunction is inappropriate here.

O’Donnell Construction Co. v. D.C., 963 F.2d 420 (D. C. Cir. 1992), might be the most

illustrative among those cases. There, the D.C. Circuit found a contractor demonstrated

irreparable harm because it “has little hope of obtaining ‘adequate compensatory or other

corrective relief at a late date’ if the injunction does not issue.” Id. at 428. If that contractor later

won on the merits without an injunction, then it would have to show “which prime contracts and

subcontracts it would have received in the absence” of the invalidated rules and how much profit

it would have made on each of those contracts. The Court thus concluded “[t]he difficulty of

such inherently speculative showing weighs heavily in favor of granting the injunction,”

especially in light of a strong showing on likelihood of success. Id. at 428-29. Here, that dynamic

is absent because any alleged injury has already been fully incurred. Unlike O’Donnell, the

contracting process here has run its course and, because reapplication after denial is not

permitted, there is no future “speculative” harm that can be avoided by injunctive relief.

        Several other cases central to Great Northern’s argument are inapposite. In Monterey


Page 13 – DEFENDANTS’ MEMORANDUM                                                     Snell & Wilmer
                                                                              One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                                   Lake Oswego, Oregon 97035
                                                                                      503.624.6800
        Case 3:20-cv-01866-IM          Document 18       Filed 11/13/20     Page 15 of 16




Mech. Co. v. Wilson, 125 F.3d 702, 715 (9th Cir. 1997), the Ninth Circuit did not order the grant

of a preliminary injunction, but simply remanded to the district court to determine whether a

preliminary injunction would be appropriate after finding a statute violated the Equal Protection

Clause. In City of Los Angeles v. Sessions, 2019 WL 1957966 (C.D. Cal. Feb. 15, 2019), the

propriety of a preliminary injunction was not at issue. Rather, the district court ordered a

permanent injunction after finding that the U.S. Department of Justice’s new conditions on its

grants, which required the city to cooperate with federal immigration officials, “upset the

constitutional balance between state and federal power.” Id. at *1, *5. Likewise, in Planned

Parenthood of New York City, Inc. v. U.S. Dep’t of Health & Human Servs., 337 F. Supp. 3d

308, 342 (S.D.N.Y. 2018), the court granted a permanent injunction after finding the U.S.

Department of Health and Human Services’ changes to grants given through the Teen Pregnancy

Prevention Program were arbitrary and capricious and contrary to the congressional mandate for

the Program. Id. at 330-31, 342-43. For these reasons, the Court should reject Great Northern’s

assertion that it is likely to suffer ongoing harm.
VI.    CONCLUSION

       Defendants respectfully request that the Court deny Great Northern’s motion for

preliminary injunction for lack of irreparable harm. 8 Great Northern’s alleged harm is in the past

and can be redressed with the money The Contingent has offered to deposit. The preliminary

injunction Great Northern would not help that company; its application has been denied on bases

other than race and Great Northern cannot reapply. Further, should Great Northern prevail, funds

///

///

///

///

8
  Defendants reserve the right to oppose that motion on additional grounds at a later time and
consistent with the Court’s directives.


Page 14 – DEFENDANTS’ MEMORANDUM                                                 Snell & Wilmer
                                                                          One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                               Lake Oswego, Oregon 97035
                                                                                  503.624.6800
          Case 3:20-cv-01866-IM      Document 18      Filed 11/13/20     Page 16 of 16




adequate to cover the pandemic-related losses it claimed will reside with the Court. Because no

urgency exists, this case can move forward in the ordinary course.


Dated: November 13, 2020                    ELLEN ROSENBLUM
                                            ATTORNEY GENERAL
                                            FOR THE STATE OF OREGON

                                            By /s/ Clifford S. Davidson
                                               Clifford S. Davidson, OSB No. 125378
                                               csdavidson@swlaw.com
                                                   Special Assistant Attorney General
                                                   for Defendants Katy Coba and Oregon
                                                   Department of Administrative Services


                                                Fay Stetz-Waters, OSB No. 071789
                                                Fay.stetz-waters@doj.state.or.us
                                                Sheila H. Potter, OSB No. 993485
                                                Shiela.potter@doj.state.or.us

                                                    Of Attorneys for Defendants Katy Coba, in
                                                    her Official Capacity as State Chief
                                                    Operating Officer and Director of the
                                                    Oregon Department of Administrative
                                                    Services; and Oregon Department of
                                                    Administrative Services


                                            SCHWABE, WILLIAMSON & WYATT, P.C.

                                            By /s/ Amanda Gamblin
                                               Amanda Gamblin, OSB #021361
                                               Email: agamblin@schwabe.com
                                               Nika Aldrich, OSB #160306
                                               Email: naldrich@schwabe.com
                                               Facsimile: 503-796-2900
                                                    Of Attorneys for Defendant The Contingent


4836-9015-2658




Page 15 – DEFENDANTS’ MEMORANDUM                                              Snell & Wilmer
                                                                       One Centerpointe Drive Ste 170
         RE IRREPARABLE HARM                                            Lake Oswego, Oregon 97035
                                                                               503.624.6800
